Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.
 
Claims 1, 2 and 6-22 are pending.
Claims 3-5 are cancelled.
Claim 1 is currently amended.
Claims 20-22 are new.
Claims 11-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 2, 6-10 and 20-22 as filed on March 3, 2021 are under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 103 over Doan are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 21 is objected to because of the following informalities:  “the” should be inserted before “at least one photoinitiator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-10 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 1 and 22 recite a system comprising a liquid composition and a powder composition, wherein the liquid composition and the powder composition are contacted to form a slurry prior to application to a mammalian nail and curing.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite because it is not clear as to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-10, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sirdesai et al. (US 7,622,511, published November 24, 2009, of record) in view of Zhou et al. (US 2015/0139924, published May 21, 2015, of record); and Montgomery (US 4,871,534, published October 3, 1989, of record).
	Sirdesai teach an acrylic layer may be made of a mixture (contacted to form a slurry) of a liquid monomer having a photoinitiator (liquid composition) and a polymer powder with or without benzoyl peroxide (powder composition) and a kit thereof (column 2, lines 49-52; column 3, lines 28-32; Example IV; claims 19 and 25), as required by instant claims 8 and 10.  The photoinitiator may include, for example, a phenyl phosphinate (column 2, lines 52-54; claim 24).  Monomers include tetrahydrofurfuryl methacrylate (column 1, lines 8-9 and 28-33; column 2, lines 29-36; claim 20).  The mixture may further include additives (column 2, lines 54-56), as required by instant claim 6.  Sirdesai, as a whole, is drawn to a method and kit for providing a tack-free artificial nail surface (title; abstract; column 1, lines 41-67).
	Sirdesai do not teach from about 90 to 96 wt% of at least one film forming agent selected from the group inclusive of tetrahydrofurfuryl methacrylate, about 3 to 10 wt% of at least one photoinitiator, 0.05 to 2 wt% of at least one antioxidant or inhibitor selected from BHT, p-hydroxyanisole and combinations thereof, about 90 to 100 wt% of at least one polymer as required by claim 1.
	Sirdesai do not teach the photoinitiator is diphenyl (2,4,6-trimethylbenzoyl)-phosphine oxide as required by claim 2.
	Sirdesai do not teach the polymer is poly(ethyl methacrylate), poly(methyl methacrylate), and combinations thereof as required by claim 7.
	Sirdesai do not teach the powder further comprises silicon dioxide as required by claim 9.

	Sirdesai do not teach about 4 to 7 wt% of at least one photoinitiator as required by claim 21.
These deficiencies are made up for in the teachings of Zhou and Montgomery.
Zhou teach compositions for tack free surface comprising greater than 5 wt%, such as from about 10 to 99 wt% of at least one polymerizable compound inclusive of monomeric compounds inclusive of (meth)acrylate monomers inclusive of tetrahydrofurfuryl methacrylate and up to about 15 wt%, such as from about 0.1 to 10 wt% of at least one photoinitiator inclusive of phosphine oxides inclusive of 2,4,6-trimethylbenzoyldiphenylphosphine oxide and ethyl-2-4,6-trimethylbenzyolphenylphosphinate (title; abstract; paragraphs [0012], [0017], [0028], [0032], [0037], [0047] and [0057]), as required by instant claims 2, 20 and 21.  The compositions may further comprise thermal inhibitors which may prevent premature polymerization (paragraph [0064]).  The compositions are artificial nail compositions (claim 11).
  Montgomery teaches compositions useful for making artificial fingernails comprising (a) a liquid comprising one or more methacrylate monomer(s) together with one or more multi-functional methacrylates and (b) from about 95 to 99.5 wt% a polymeric methacrylate powder selected from inter alia poly(ethyl methacrylate) together with a peroxide initiator inclusive of benzoyl peroxide (abstract; column 3, lines 64-68; column 6, lines 3-12), as required by instant claim 7.  The liquid may optionally comprise inhibitors such as BHT (butylated hydroxytoluene) and/or MEHQ (p-hydroxyanisole) in order to prevent premature reaction of the methacrylate monomers and to assure adequate shelf life (column 5, lines 55-59; column 3, lines 46-52).  Example II comprises 100 ppm (0.01 wt%) MEHQ and 0.1 wt% BHT.  The powder may silicon dioxide) or fillers such as silicon dioxide (column 6, lines 13-22), as required by instant claim 9.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the liquid / methacrylate monomer and the amount of the photoinitiator of the kit of Sirdesai to comprise about 10 to 99 wt% of the methacrylate monomer and about 0.1 to 10 wt% of the photoinitiator as taught by Zhou because these amounts of methacrylate monomer and photoinitiator are suitable for preparing artificial nail compositions.  There would be a reasonable expectation of success because Sirdesai do not delimit the amounts and because the amounts taught by Zhou are suitable for polymerizing methacrylate monomers inclusive of tetrahydrofurfuryl methacrylate with phosphine oxide / phenyl phosphinate photoinitiators. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid monomer composition of Sirdesai in view of Zhou to further comprise thermal inhibitors as taught by Zhou in order to prevent premature polymerization of the liquid monomer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the inhibitors as taught by Montgomery inclusive of BHT or/and MEHQ for the inhibitors in the liquid monomer composition of Sirdesai in view of Zhou because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the BHT or/and MEHQ inhibitors in the liquid monomer composition of Sirdesai in view of Zhou within the ranges exemplified by Montgomery such as at 0.11 wt% of the monomer composition and it would have been obvious to one of ordinary skill in the art optimize the amount of the inhibitor(s) because it is prima facie obvious to optimize result-effective variables within prior art conditions or through routine experimentation.  See MPEP 2144.05 I and II.  
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the polymer in the polymer powder of the kit of Sirdesai to comprise about 95 to 99.5 wt% polymer as taught by Montgomery because this amount is suitable for polymer powders comprising benzoyl peroxide which are intended to be mixed with a liquid component comprising methacrylate monomers for making artificial nails.  There would be a reasonable expectation of success because Sirdesai do not delimit the amounts.
	Regarding claims 2 and 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2,4,6-trimethylbenzoyldiphenylphosphine oxide or ethyl-2-4,6-trimethylbenzyolphenylphosphinate as taught by Zhou for the photoinitiator of Sirdesai because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.   One would have been motivated to make the substitution because Zhou teach these photoinitiators are suitable for polymerizing monomers inclusive of tetrahydrofurfuryl methacrylate.
	Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polymeric methacrylate powder of Montgomery inclusive of poly(ethyl methacrylate) powder for the polymer powder of Sirdesai because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary. 
.  


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sirdesai et al. (US 7,622,511, published November 24, 2009, of record) in view of Zhou et al. (US 2015/0139924, published May 21, 2015, of record); Montgomery (US 4,871,534, published October 3, 1989, of record); and Le (US 6,797,261, published September 28, 2004).
	The teachings of Sirdesai have been described supra.
	Sirdesai do not teach from about 90 to 96 wt% of at least one film forming agent selected from the group inclusive of tetrahydrofurfuryl methacrylate, about 4 to 7 wt% of at least one photoinitiator selected from diphenyl (2,4,6-trimethylbenzoyl)-phosphine oxide, ethyl (2,4,6-trimethylbenzoyl) phenyl phosphinate and combinations thereof, about 0.05 to 2 wt% of at least one antioxidant or inhibitor selected from BHT, p-hydroxyanisole and combinations thereof, about 90 to 100 wt% of at least one polymer, and an applicator wherein the compositions are contacted on the applicator as required by claim 22.
These deficiencies are made up for in the teachings of Zhou, Montgomery and Le.
The teachings of Zhou have been described supra.  Zhou further teaches application with a brush (paragraph [0070]).  
The teachings of Montgomery have been described supra.  Montgomery further teaches artificial nails are formed by dipping a brush into a reservoir containing a liquid binder, and then 
Le teaches an acrylic powder blend (powder composition) is mixed with a UV gel compound (liquid composition) to form a gel blend/mix which is applied with a brush (title; abstract; Figures; claims).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the liquid / methacrylate monomer and the amount of the photoinitiator of the kit of Sirdesai to comprise about 10 to 99 wt% of the methacrylate monomer and about 0.1 to 10 wt% of the photoinitiator as taught by Zhou because these amounts of methacrylate monomer and photoinitiator are suitable for preparing artificial nail compositions.  There would be a reasonable expectation of success because Sirdesai do not delimit the amounts and because the amounts taught by Zhou are suitable for polymerizing methacrylate monomers inclusive of tetrahydrofurfuryl methacrylate with phosphine oxide / phenyl phosphinate photoinitiators.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2,4,6-trimethylbenzoyldiphenylphosphine oxide or ethyl-2-4,6-trimethylbenzyolphenylphosphinate as taught by Zhou for the photoinitiator of Sirdesai because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.   One would have been motivated to make the substitution because Zhou teach these photoinitiators are suitable for polymerizing monomers inclusive of tetrahydrofurfuryl methacrylate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid monomer composition of Sirdesai in view of Zhou to further comprise thermal inhibitors as taught by Zhou in order to prevent premature optimize the amount of the inhibitor(s) because it is prima facie obvious to optimize result-effective variables within prior art conditions or through routine experimentation.  See MPEP 2144.05 I and II.  
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the polymer in the polymer powder of the kit of Sirdesai to comprise about 95 to 99.5 wt% polymer as taught by Montgomery because this amount is suitable for polymer powders comprising benzoyl peroxide which are intended to be mixed with a liquid component comprising methacrylate monomers for making artificial nails.  There would be a reasonable expectation of success because Sirdesai do not delimit the amounts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Sirdesai in view of Zhou and Montgomery to comprise a separate polymer powder and a separate liquid monomer and photoinitiator component because each of Montgomery and Le teach the polymer powder component as 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	With regard to the rejection over Sirdesai, Applicant continues to assert the Office has not provided any reasoning why one skilled in the art would have expected success of arriving at the presently claimed system.
	This line of argument remains unpersuasive for reasons of record.  See at least pages 10-11 of the Final Rejection mailed September 3, 2020.  Therefore, the rejections over Sirdesai are properly maintained and made again.

	With regard to the new limitations of contacting to form a slurry, Applicant is reminded that the instant claims are drawn to a system and not to a method of use. 

	With regard to new claims 20-21, Applicant’s statement that these limitations are not taught by the prior art of record is not found persuasive as set forth in the modified grounds of rejection herein.  The newly claimed photoinitiator is taught by Zhou as is the newly claimed amount of photoinitiator.

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee Jr. et al. (US 4,058,442) teach a photopolymerizable composition comprising about 40 to 90 wt% of a first monomer, about 3 to 40 wt% of a second monomer, about 0.1 to 30 wt% of a photoinitiator, and about 5 to 25 wt% of a particulate modifier (title; abstract; column 3, lines 20-53; claims).
	Tilson (US 6,705,327) teaches a method comprising dipping a nail brush into a resin, liquid adhesive or nail hardening agent and then into a colored acrylic powder; the powder contains a PMMA (title; abstract; column 3, lines 12-47; claims).
	Schoon (US 2003/0012748) teaches a composition comprising boron nitride (title; abstract; claims).
	Sheran et al. (US 2017/0360683) teach a one part acrylic nail formulation (title).
	Sheran et al. (WO 2017/217983) teach a one part acrylic nail formulation; the formulation comprises up to 10 wt% photoinitiators inclusive of diphenyl (2,4,6-trimethylbenzoyl) phosphine oxide and ethyl (2,4,6-trimethylbenzoyl) phenyl phosphinate and is intended to be applied with the help of a brush (title; abstract; paragraphs [0050], [0136], [0138], [0163]; claims).
	Saito et al. (WO 2018/116798) teach photocurable compositions comprising (meth)acrylic polymer particles (title; abstract).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633